IN THE SUPREME COURT OF THE STATE OF DELAWARE

LANCE WATERS,1                                  §
                                                §       No. 165, 2015
          Respondent Below-Appellant,           §
                                                §       Court Below: Family Court
          v.                                    §       of the State of Delaware,
                                                §       in and for New Castle County
KARA BOYER-RATTEN,                              §
                                                §       CA No.: CN14-05148
          Petitioner Below-Appellee.            §

                                  Submitted:    October 7, 2015
                                  Decided:      October 12, 2015

          Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                          ORDER

          This 12th day of October 2015, upon consideration of the parties’ briefs and the

record below, we find it evident that the judgment of the Family Court should be affirmed

on the basis of and for the reasons assigned in the Family Court’s well-reasoned decision

dated March 9, 2015 affirming the Commissioner’s grant of a protection from abuse

order.2

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is

AFFIRMED.

                                                    BY THE COURT:
                                                    /s/ Leo E. Strine, Jr.
                                                    Chief Justice




1
    The Court assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
    Boyer-Ratten v. Waters, CN14-05148 (Del. Fam. Ct. Mar. 9, 2015).